Case 4:20-cr-00014-MFU Document 1 Filed 04/29/20 Page 1 of 8 Pageid#: 1

                                                                    April 29. 2020


                                                                   K Ayersman




                                                  4:20-cr-00014
Case 4:20-cr-00014-MFU Document 1 Filed 04/29/20 Page 2 of 8 Pageid#: 2
Case 4:20-cr-00014-MFU Document 1 Filed 04/29/20 Page 3 of 8 Pageid#: 3
Case 4:20-cr-00014-MFU Document 1 Filed 04/29/20 Page 4 of 8 Pageid#: 4
Case 4:20-cr-00014-MFU Document 1 Filed 04/29/20 Page 5 of 8 Pageid#: 5
Case 4:20-cr-00014-MFU Document 1 Filed 04/29/20 Page 6 of 8 Pageid#: 6
Case 4:20-cr-00014-MFU Document 1 Filed 04/29/20 Page 7 of 8 Pageid#: 7
Case 4:20-cr-00014-MFU Document 1 Filed 04/29/20 Page 8 of 8 Pageid#: 8
